Case 1:20-cv-00125-LPS Document 336 Filed 09/21/21 Page 1 of 7 PageID #: 31162



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


NATERA, INC.,

                       Plaintiff,

       V.                                                     C.A. No. 20-125-LPS

ARCHERDX, INC. and
INVITAE CORPORATION,

                       Defendants.


                                    MEMORANDUM ORDER

       At Wilmington this 21st day of September, 2021:

       Having reviewed the parties' letters and other submissions relating to these parties' latest

round of multiple discovery disputes arising on the eve of the end of fact discovery (D.I. 306,

307, 311 , 312), IT IS HEREBY ORDERED that:

I.     Natera's Requests

       A.      RFPNo.9

       Natera' s request that Defendants be ordered to produce documents that show the specific

materials used by Defendants' customers when using the Accused Products (RFP No. 9) is

GRANTED IN PART and DENIED IN PART, for the reasons and to the extent stated below:

       (i)     With respect to the categories of responsive documents, the parties' agreement set

forth in the April 9, 2021 joint status report shall control. (See D.I. 175 at 6) Relevant to this

dispute, the parties' agreement requires the production of "instructions for use, product

protocols, and/or product manuals provided to the customer including any testing or

customization of any of the accused products for the customer and steps or process the customers




                                                  1
Case 1:20-cv-00125-LPS Document 336 Filed 09/21/21 Page 2 of 7 PageID #: 31163



perform with the accused products." (Id. ) (emphasis added) Natera' s request for "any

documents providing the above technical information for any customers, where the document

and information itself was not provided to the customer" (D.I. 307 at 2) (emphasis added),

seeks documents that fall outside of the scope of the parties' agreement and, therefore, need not

be produced.

       (ii)     With respect to the representative customers, Natera' s designation of 22

representative customers is reasonable. Limiting discovery to merely six customers is unduly

restrictive. While Defendants contend that the 22 customers offered by Natera are "cherry-

picked" (D.I. 312 at 2), they do not challenge Natera' s assertion that these customers "represent

the majority of Archer' s sales of the Accused Products and use of each of Accused Products."

(D.I. 307 at 1) Natera' s request for discovery beyond Defendants' offer of producing

representative user manuals is reasonable and proportional to the need of the case. (See D.I. 179

at 30) ("[I]f all they have is ... manuals and that sort of thing, that at trial I could easily see your

side saying there is not enough here to show active inducement.")

       B.       RFP No.1

       Natera' s request that Defendants be ordered to produce documents relating to a March 8,

2021 meeting with the FDA (RFP No. 1) is DENIED as moot based on Defendants'

representation that they have produced the relevant meeting minutes. (See D.I. 312 at 2)

        C.      Interrogatory No. 2 I RFP No. 8

       Natera's request that Defendants be ordered to produce documents sufficient to show the

number of times they have used the Accused Products since January 21 , 2020 (Interrogatory No.

2 I RFP No. 8) is DENIED WITHOUT PREJUDICE based on Defendants' representation that

they have produced information showing the scope of the sales at issue. The Court, accordingly,




                                                   2
Case 1:20-cv-00125-LPS Document 336 Filed 09/21/21 Page 3 of 7 PageID #: 31164



does not need to decide if the uses "plainly do not/all within the scope of the safe harbor" (D.I.

307 at 2) or instead are "undisputedly excluded from any damages calculations due to the Safe

Harbor" (D.I. 312 at 2).

       D.      Rule 30(b)(6) Deposition Topics

               1.      Natera's Topics 1-2

       Natera's request that Defendants be ordered to produce Rule 30(b)(6) witness(es) for

Topics 1-2 is GRANTED to the extent that Defendants' Rule 30(b)(6) witness(es) shall testify to

the full scope of these two topics with the exception of testimony regarding the identity of "all

persons substantively involved." The term "substantively involved" is vague and overbroad;

Defendants already disclosed a list of individuals most knowledgeable on these issues.

               2.      Natera's Topic 9

       Natera's request that Defendants be ordered to produce Rule 30(b)(6) witness(es) for

Topic 9 is GRANTED, as the circumstances and communications relating to the regulatory status

of the Accused Products are relevant to Defendants' assertion of the Safe Harbor defense. This

includes Defendants' contemplated and future filings with the FDA, which (to the extent that

Defendants have engaged in research and development activities associated with these filings)

are not speculative.

               3.      Natera's Topic 10

       Natera's request that Defendants be ordered to produce Rule 30(b)(6) witness(es) for

Topic 10 is GRANTED to the extent that Defendants shall produce Rule 30(b)(6) witness(es) to

testify on this topic regarding the three categories of documents as agreed to by the parties (see

D.I. 175 at 6) for the 22 representative customers identified by Natera (see D.I. 307 at 1).




                                                 3
Case 1:20-cv-00125-LPS Document 336 Filed 09/21/21 Page 4 of 7 PageID #: 31165




               4.      Natera's Topics 17, 20-22

       Natera's request that Defendants be ordered to produce Rule 30(b)(6) witness(es) for

Topic 17 is GRANTED, as product inventory may be relevant to the assessment of the risk of

irreparable harm, an element of the injunctive relief analysis.

       Natera's request that Defendants be ordered to produce Rule 30(b)(6) witness(es) for

Topics 20-22 is DENIED, as these topics are irrelevant, given Defendants' representation that no

Accused Products sold in the United States are covered by insurance (see D.I. 312 at 3).

               5.      Natera's Topics 45-46

       Natera's request that Defendants be ordered to produce Rule 30(b)(6) witness(es) for

Topics 45-46 is DENIED, as Natera has failed to persuade the Court that Invitae' s pre-

acquisition valuations of Archer and Genosity are relevant to any claim at issue in this litigation.

               6.      Natera's Topic 39b

       Natera' s request that Defendants be ordered to produce Rule 30(b)(6) witness(es) for

Topic 39b is DENIED. It is not clear that Defendants have corporate knowledge of the research

and development activities undertaken by researchers at Massachusetts General Hospital.

               7.      Natera's Topic 50

       Natera' s request that Defendants be ordered to produce Rule 30(b)(6) witness(es) for

Topic 50 is GRANTED, as this topic is directly related to Defendants' unclean hands defense,

and Defendants' factual information on this topic is within the scope of discoverable material.

Defendants' arguments that the requested factual information is "solely about the timing of when

Natera filed its patents," and that Natera seeks only contentions, are incorrect. (See id )




                                                 4
Case 1:20-cv-00125-LPS Document 336 Filed 09/21/21 Page 5 of 7 PageID #: 31166




II.     Defendants' Requests

        A.      Interrogatories and RF As

                1.     Interrogatory No. 24

        Defendants' request that Natera be ordered to respond to Interrogatory No. 24 is

DENIED, as Natera has agreed to supplement its interrogatory response by Defendants'

requested date. (See D.I. 311 at 1)

                2.     Interrogatory Nos. 18 and 25

        Defendants' request that Natera be ordered to respond to Interrogatory Nos. 18 and 25 is

DENIED, as Natera has agreed to supplement its interrogatory responses by Defendants'

requested date. (See id.)

                3.     RFA Nos. 2, 4, and 25 and Interrogatory Nos. 1 and 16

        Defendants' request that Natera be ordered to explain its responses to RF A Nos. 2 and 4

is GRANTED. Natera's explanation that it denied RFA Nos. 2 and 4 because the terms "sample

indexing" and "nested PCR" "may have different meanings depending on the context" (id.)

warrants requiring Natera to supplement its responses, including by specifying in which

"context" Natera admits or denies RFA Nos. 2 and 4. See generally Fed. R. Civ. P. 36(a)(4) ("If

a matter is not admitted, the answer must specifically deny it or state in detail why the answering

party cannot truthfully admit or deny it.. .. [W]hen good faith requires that a party qualify an

answer or deny only a part of a matter, the answer must specify the part admitted and qualify or

deny the rest.").

        Defendants' request that Natera be ordered to explain its response to RFA No. 25 is

DENIED. Natera's explanation of its denial as set forth in the letter is adequate.




                                                 5
Case 1:20-cv-00125-LPS Document 336 Filed 09/21/21 Page 6 of 7 PageID #: 31167




       Defendants' request that Natera be ordered to supplement its response to Interrogatory

No. 1 is DENIED WITHOUT PREJUDICE to renew if, after Natera explains its responses to

RF A Nos. 2 and 4, Defendants still believe the response to Interrogatory No. 1 is incomplete.

       Defendants' request that Natera be ordered to respond to Interrogatory No. 16 is

DENIED, as the Court has fully resolved the parties' dispute in connection with RFA Nos. 2, 4,

and 25 (see above).

       B.      Deposition of Natera's Chief IP Counsel, Mr. Anton Bokal

       Defendants' request to depose Natera' s ChiefIP Counsel is DENIED. While the Court

agrees with Defendants that Natera' s decision to prosecute the Asserted Patents and the timing of

the prosecution are relevant to Defendants' defense of prosecution laches, Defendants have not

established that Mr. Bokal is a proper source of discovery on these topics. Natera represents:

" Mr. Bokal oversees litigation including the instant action. Contrary to Defendants' assertions,

Mr. Bokal was not involved in the prosecution of - and did not prepare applications for - the

Asserted Patents." (D.I. 311 at 2) Defendants recognize that Mr. Bokal "is currently involved in

Natera' s patent prosecution decisions." (D.I. 306 at 2) It appears, therefore, that in addition to

likely engendering numerous privilege issues, it seems unlikely Mr. Bokal possesses pertinent

information.

       C.      Rule 30(b)(6) Deposition Topics

               1.      Defendants' Topics 52-53

       Defendants' request that Natera be ordered to produce Rule 30(b)(6) witness(es) for

Topics 52-53 is GRANTED, as these topics are related to Defendants' defense of prosecution

laches. Contrary to Natera's contention, these topics, which are related to the decision to

prosecute the Asserted Patents, are not cumulative of Topics 2, 39, and 40.




                                                  6
Case 1:20-cv-00125-LPS Document 336 Filed 09/21/21 Page 7 of 7 PageID #: 31168



               2.      Defendants' Topics 23-25

       Defendants' request that Natera be ordered to produce Rule 30(b)(6) witness(es) for

Topics 23-25 is DENIED. Defendants have not persuaded the Court that a deposition on these

topics is likely to elicit additional information relevant to Natera's damages claims that is not

cumulative of Topics 19, 20, and 22, which appear to be adequate to cover Natera's licensing

activities relating to the Asserted Patents. (See D.I. 311 at 3)

               3.      Defendants' Topics 57-60

       Defendants' request that Natera be ordered to produce Rule 30(b)(6) witness(es) for

Topics 57-60 is GRANTED. These topics are relevant to Defendants' defense of prosecution

laches. However, the Court agrees with Natera that Defendants' requests are facially overbroad

and deposing a corporate witness (or witnesses) on an unbounded set of documents and the full

scope of the noticed topics would be unduly burdensome. Accordingly, the parties shall meet

and confer and agree on a number of documents and amount of notice to be provided to Natera,

consistent with requirements the Court previously imposed on Natera.




                                                         HONO      ELEONARDP. STARK
                                                         UNITED STATES DISTRICT JUDGE




                                                  7
